Name: /* Regulation No 49/63/EEC of the Council of 21 June 1963 on the criteria for fixing the production refund for starches */
 Type: Regulation
 Subject Matter: nan
 Date Published: nan

 Avis juridique important|31963R0049RÃ ¨glement n ° 49/63/CEE du Conseil, du 21 juin 1963, relatif aux critÃ ¨res en vue de la fixation de la restitution Ã la production des amidons et fÃ ©cules Journal officiel n ° 096 du 27/06/1963 p. 1779++++ ( 1 ) JOURNAL OFFICIEL DES COMMUNAUTES EUROPEENNES N 30 DU 20 AVRIL 1962 , P . 933/62 . ( 2 ) JOURNAL OFFICIEL DES COMMUNAUTES EUROPEENNES N 54 DU 2 JUILLET 1962 , P . 1583/62 . ( 3 ) JOURNAL OFFICIEL DES COMMUNAUTES EUROPEENNES N 54 DU 2 JUILLET 1962 , P . 1591/62 . REGLEMENT N 49/63/CEE DU CONSEIL DU 21 JUIN 1963 RELATIF AUX CRITERES EN VUE DE LA FIXATION DE LA RESTITUTION A LA PRODUCTION DES AMIDONS ET FECULES LE CONSEIL DE LA COMMUNAUTE ECONOMIQUE EUROPEENNE , VU LE TRAITE INSTITUANT LA COMMUNAUTE ECONOMIQUE EUROPEENNE , VU LE REGLEMENT N 19 DU CONSEIL PORTANT ETABLISSEMENT GRADUEL D'UNE ORGANISATION COMMUNE DES MARCHES DANS LE SECTEUR DES CEREALES ( 1 ) , VU LE REGLEMENT N 55 DU CONSEIL RELATIF AU REGIME DES PRODUITS TRANSFORMES A BASE DE CEREALES ( 2 ) ET NOTAMMENT SON ARTICLE 17 PARAGRAPHE 3 TROISIEME ALINEA , VU LA PROPOSITION DE LA COMMISSION , CONSIDERANT QUE L'ARTICLE 17 PARAGRAPHE 3 DU REGLEMENT N 55 DU CONSEIL STIPULE QUE LE CONSEIL FIXE , CHAQUE ANNEE , LES LIMITES SUPERIEURE ET INFERIEURE DE LA RESTITUTION A LA PRODUCTION QUE LES ETATS MEMBRES DOIVENT ACCORDER POUR LES PRODUITS DE BASE UTILISES PAR LES INDUSTRIES DES AMIDONS ET DES FECULES , EN S'INSPIRANT NOTAMMENT DE CERTAINS CRITERES , DE MANIERE A PARVENIR POUR CHAQUE PRODUIT A UNE RESTITUTION IDENTIQUE POUR TOUS LES ETATS MEMBRES A L'EXPIRATION DE LA PERIODE DE TRANSITION ; CONSIDERANT QUE L'ARTICLE 17 PARAGRAPHE 3 DU REGLEMENT N 55 DU CONSEIL PREVOIT EN OUTRE QUE CES CRITERES DOIVENT ETRE DETERMINES EN TENANT COMPTE DE LA NECESSITE DE MAINTENIR UN RAPPORT EQUILIBRE ENTRE LE PRIX DES AMIDONS ENTRE EUX ET ENTRE LES PRIX DES AMIDONS , DES FECULES ET DES PRODUITS DE SUBSTITUTION , ET EN TENANT COMPTE DES INTERETS DE LA PRODUCTION CEREALIERE DE LA COMMUNAUTE ; CONSIDERANT QUE LORS DE LA DETERMINATION DE CES RAPPORTS EQUILIBRES IL CONVIENT DE TENIR COMPTE DE TOUS LES FACTEURS INFLUENCANT LE PRIX DES PRODUITS VISES PAR LE PRESENT REGLEMENT ET NOTAMMENT DES DISPOSITIONS DU REGLEMENT N 56 DU CONSEIL ( 3 ) ; CONSIDERANT QUE DANS LA RECHERCHE DE CET EQUILIBRE , IL CONVIENT DE TENIR COMPTE NOTAMMENT DES POSSIBILITES DE SUBSTITUTION ; QUE , DANS LE CAS DES RAPPORTS ENTRE PRODUITS AMYLACES ET PRODUITS DE SUBSTITUTION , ON NE DOIT PAS PERDRE DE VUE QUE LES CAS DE CONCURRENCE ENTRE CES PRODUITS SONT LIMITES A CERTAINS USAGES ; CONSIDERANT QUE L'INDUSTRIE DES PRODUITS AMYLACES UTILISE DES PRODUITS AGRICOLES AUTRES QUE LES CEREALES , QU'IL CONVIENT DONC DE SAUVEGARDER LES INTERETS DE L'ENSEMBLE DES PRODUCTIONS AGRICOLES CONCERNEES DE LA COMMUNAUTE ; CONSIDERANT QUE LES PRODUITS AMYLACES PEUVENT FAIRE L'OBJET DE TRANSFORMATIONS ET QU'IL CONVIENT DES LORS DE TENIR COMPTE DE L'INTERET QUE PRESENTE L'ECOULEMENT DANS LA COMMUNAUTE , DES PRODUITS AINSI TRANSFORMES PAR LES INDUSTRIES DES ETATS MEMBRES ; CONSIDERANT QU'IL CONVIENT D'EVITER QUE LE NIVEAU DES PRIX DES PRODUITS AMYLACES DANS LA COMMUNAUTE NE PUISSE DEVENIR UNE CAUSE DE PERTURBATION DANS LES ECHANGES AVEC LES PAYS TIERS , A ARRETE LE PRESENT REGLEMENT : ARTICLE PREMIER LE CONSEIL , LORSQU'IL PREND LES DECISIONS PREVUES A L'ARTICLE 17 PARAGRAPHE 3 PREMIER ALINEA DU REGLEMENT N 55 DU CONSEIL , S'INSPIRE DES CRITERES ENONCES AUX ARTICLES 2 A 7 INCLUS DU PRESENT REGLEMENT . ARTICLE 2 AFIN DE MAINTENIR UN RAPPORT EQUILIBRE ENTRE LES PRIX DES AMIDONS , IL Y A LIEU DE FAIRE EN SORTE QUE LES DIFFERENTES SORTES D'AMIDONS PUISSENT , COMPTE TENU DES COUTS MOYENS DE TRANSFORMATION , DE LA VALEUR DES AUTRES PRODUITS OBTENUS A LA FABRICATION ET DES DIFFERENCES DE QUALITE , ETRE OFFERTES A DES PRIX CONCURRENTIELS PENDANT TOUTE LA CAMPAGNE ET QUE LES PRIX DES CEREALES A PAYER PAR L'AMIDONNERIE S'ETABLISSENT DANS UN RAPPORT TEL QU'IL N'EN RESULTE PAS , DANS LA COMMUNAUTE , DES PERTURBATIONS DANS LES RELATIONS ECONOMIQUES HABITUELLES ENTRE LES DIFFERENTES BRANCHES DE CETTE INDUSTRIE . ARTICLE 3 AFIN DE MAINTENIR UN RAPPORT EQUILIBRE ENTRE LES PRIX DES AMIDONS ET CEUX DES FECULES , IL EST TENU COMPTE DU RAPPORT A OBSERVER PENDANT TOUTE LA CAMPAGNE ENTRE LE PRIX DE L'AMIDON DE MAIS ET CELUI DE LA FECULE DE POMMES DE TERRE , EN FONCTION NOTAMMENT DES POSSIBILITES DE REMPLACEMENT RECIPROQUE . ARTICLE 4 IL Y A LIEU DE MAINTENIR LES PRIX DES PRODUITS AMYLACES D'ORIGINE AGRICOLE DANS UN RAPPORT EQUILIBRE AVEC CEUX DES PRODUITS DE SUBSTITUTION , SANS QU'IL EN RESULTE TOUTEFOIS UNE CHARGE FINANCIERE EXCESSIVE . ARTICLE 5 IL Y A LIEU DE FAIRE EN SORTE QUE LES INDUSTRIES DES AMYLACES QUI UTILISENT DES MATIERES PREMIERES AGRICOLES PRODUITES DANS LA COMMUNAUTE NE VIENNENT PAS A SE TROUVER DANS DES CONDITIONS CONCURRENTIELLES MOINS FAVORABLES QUE CELLES DES INDUSTRIES QUI UTILISENT DES MATIERES PREMIERES IMPORTEES . ARTICLE 6 IL Y A LIEU DE FAIRE EN SORTE QUE LES POSSIBILITES D'ECOULEMENT A L'INTERIEUR DE LA COMMUNAUTE DES PRODUITS CONTENANT DES PRODUITS AMYLACES ET FABRIQUES PAR LES INDUSTRIES DES ETATS MEMBRES NE SOIENT PAS COMPROMISES PAR RAPPORT AUX POSSIBILITES D'ECOULEMENT DES PRODUITS ANALOGUES IMPORTES DES PAYS TIERS . ARTICLE 7 LA RESTITUTION A LA PRODUCTION DES AMIDONS NE DOIT PAS , SAUF CAS EXCEPTIONNELS , ETRE SUPERIEURE A L'INCIDENCE DU PRELEVEMENT APPLICABLE A L'IMPORTATION EN PROVENANCE DES PAYS TIERS SUR LES PRIX DES CEREALES UTILISEES . ARTICLE 8 LES ETATS MEMBRES COMMUNIQUENT A LA COMMISSION TOUT RENSEIGNEMENT NECESSAIRE A SON INFORMATION EN VUE DE PERMETTRE A CELLE-CI D'ELABORER LA PROPOSITION QU'ELLE DOIT PRESENTER CHAQUE ANNEE AU CONSEIL , CONFORMEMENT A L'ARTICLE 17 PARAGRAPHE 3 PREMIER ALINEA DU REGLEMENT N 55 DU CONSEIL . LA FORME ET LA DATE DE PRESENTATION DES RENSEIGNEMENTS A FOURNIR PAR LES ETATS MEMBRES SONT FIXEES PAR LA COMMISSION . LE PRESENT REGLEMENT EST OBLIGATOIRE DANS TOUS SES ELEMENTS ET DIRECTEMENT APPLICABLE DANS TOUT ETAT MEMBRE . FAIT A BRUXELLES , LE 21 JUIN 1963 . PAR LE CONSEIL LE PRESIDENT EUGENE SCHAUS